Rombauee, P. J.
(dissenting). — I can not accede to the proposition, that the court was not justified under the evidence in giving the instruction condemned in the foregoing opinion. There was evidence tending to show that for several hours anterior to the discovery of the goods the defendant was in exclusive occupancy of his room. The goods were missed for a few hours only, and hence the possession was recent under all the decisions. No case goes to the extent of holding that, in order to give rise to the presumption, a continued, exclusive possession on the part 6f the defendant from the time of the larceny to the time when the goods are found must be shown, and yet the opinion intimates that such showing in this case was essential. The exclusiveness of the defendant’s possession was submitted to the jury for their .finding, upon a state of facts, which, in my opinion, warranted the submission. 2 Bishop’s Criminal Practice, sec. 740, note 1. There being no error in the record, and it not being our province to weigh the evidence, the judgment should be affirmed.